JUDGMENT

                                 Court of Appeals
                            First District of Texas
                                 NO. 01-14-00551-CV

                               JEANNIE LEE, Appellant

                                           V.

                                 KIN K. LEE, Appellee

  Appeal from the County Court at Law No.7 of Bexar County. (Tr. Ct. No. 356017).

      This is an appeal from the judgment signed by the court below on March 27, 2014.
Appellant, Jeannie Lee, did not timely file a brief. After being notified that this appeal
was subject to dismissal, appellant did not adequately respond.           It is therefore
CONSIDERED, ADJUDGED, and ORDERED that the appeal be dismissed for want
of prosecution.

      The Court orders that the appellant, Jeannie Lee, pay all appellate costs.

      The Court orders that this decision be certified below for observance.

Judgment rendered September 10, 2015.

Per curiam opinion delivered by panel consisting of Justices Jennings, Higley, and
Brown.